December 28, 2011

Jay Gould
Hand-delivered






Re: Separation Agreement and General Release






Dear Jay:




This letter when signed by you will constitute the full agreement between you
and Newell Rubbermaid (the "Company") on the terms of your separation from
employment ("Agreement"). By entering into this Agreement, neither you nor the
Company makes any admission of any failing or wrongdoing. Rather, the parties
have merely agreed to resolve amicably any existing or potential disputes
arising out of your employment with the Company and the separation thereof.

1. Provided you execute this Agreement, your employment with the Company will be
considered terminated effective January 1, 2012 ("Separation Date"). Unless
otherwise requested by the Company pursuant to the terms of this Agreement, you
shall be excused from reporting to work through the Separation Date. If you do
not execute this Agreement, please be advised that your Separation Date is the
date provided at the top of this letter or the date that this letter is
presented to you, whichever is later.

2. In consideration of your acceptance of this Agreement, you will be entitled
to the following items:

(a)      As supplemental unemployment pay, the Company will provide you with
fifty-six (56) weeks of pay at your present base salary, less unemployment
compensation and less ordinary and necessary payroll deductions. The
supplemental unemployment pay will continue until you find other employment,
including self-employment ("Alternative Employment") or until January 31, 2013,
whichever event occurs first (the "Salary Continuation Period"). The
supplemental unemployment payments will not commence, however, until after the
effective date of this Agreement and after the Separation Date, and they will be
made on regularly scheduled pay dates.   (b)      Your Separation Date shall be
considered a "qualifying event" for purposes of triggering your right to
continue your group health and dental insurance pursuant to federal law
(commonly referred to as "COBRA"). However, as additional consideration for your
acceptance of this Agreement, the Company will continue to provide group health
and dental insurance benefits to you and, if applicable, your dependents, at the
same cost it charges its employees for the duration of the Salary Continuation
Period. After the Salary Continuation Period, you will have the right to
continue COBRA coverage at your own expense for the duration of the COBRA
period. You will receive, under separate cover, information regarding your
rights to such continuation coverage.   (c)      As further consideration for
your acceptance of this Agreement, if you find Alternative Employment prior to
January 31, 2013, the Company will provide you with a lump sum payment equal to
fifty percent (50%) of the remaining supplemental unemployment pay, as defined
above ("Alternative Employment Bonus Payment"), provided, however, that your
Alternative Employment does not violate the restrictions set forth in Paragraph
4.     This payment will be made as soon as is administratively practicable, but
no later than 30 days after you commence Alternative Employment.   (d)      As
additional consideration for your acceptance of this Agreement, if you have not
found Alternative Employment by the end of the Salary Continuation Period, the
Company, in its  

--------------------------------------------------------------------------------

  sole discretion, may extend the Salary Continuation Period by up to four (4)
weeks if it determines that you have been searching for Alternative Employment
in good faith.   (e)      Except as noted below, all vested and non-vested stock
options and all non-vested restricted stock units or other awards granted under
any Newell Rubbermaid Inc. employee stock plan will be forfeited as of the
Separation Date except (i) those stock options awarded to you in 2009 that would
have vested between the Separation Date and February 15, 2012 and those options
awarded you on February 10, 2010 that would have vested on February 10, 2013;
and (ii) those restricted stock unit grants that would have vested between the
Separation Date and February 15, 2013, all of which, if applicable, will vest on
the original vesting date. You will have until April 13, 2012 to exercise the
2009 stock options referenced above and until March 15, 2013 to exercise the
2010 stock options referenced above or they will be forfeited ("Option Exercise
Periods"). Notwithstanding the above, no stock option will be exercisable under
these provisions after the earlier of: (i) the end of the Option Exercise
Periods, (ii) the latest date the option could have expired under its original
terms, and (iii) the 10th anniversary of the date of the original grant.   (f) 
    You will be allowed to continue to use the Company-leased car or receive the
car stipend pursuant to the terms of the leased automobile program through the
Salary Continuation Period. You may purchase the vehicle, if applicable, at any
time prior thereto at the buy- out price as established by said program.   (g) 
    During calendar year 2012, you will be provided outplacement services
through a service set up by the Company. In the alternative, you may use any
outplacement service and the Company will reimburse you up to $20,000 of those
expenses within 60 days of receipt of proof of payment provided that (i) the
amount of such expenses reimbursable in any one calendar year will not affect
the amount reimbursable in any other calendar year, (ii) the reimbursement of an
eligible expense shall be made no later than December 31 of the year following
the year in which the expense was incurred, and (iii) your rights to
reimbursements of expenses under this Section 2(g) will not be subject to
liquidation or exchange for another benefit.   (h)      Except as stated above,
all other benefits, bonuses, stipends and compensation end on the Separation
Date. However, this Agreement does not affect any existing vested rights that
you may have in the Company's bonus, deferred compensation, pension, retirement
and/or 401(k) plans. You will receive, under separate cover, information
regarding your rights and options, if any, under said plans. Notwithstanding the
above, and assuming you execute and abide by this Agreement, you remain eligible
for a 2011 management bonus pursuant to the terms and conditions of that Plan.
Said bonus, if earned, will be paid at or around the same time that active
employees receive said bonus.   (i)      Benefits provided under this Agreement
are intended to be exempt from, or comply with, Section 409A of the Internal
Revenue Code, which is the law that regulates severance pay. This Agreement
shall be construed, administered, and governed in a manner that effects such
intent, and the Company shall not take any action that would be inconsistent
with such intent. Without limiting the foregoing, the payments and benefits
provided under this Agreement may not be deferred, accelerated, extended, paid
out or modified in a manner that would result in a the imposition of additional
tax under Code Section 409A. Although the Company shall use its best efforts to
avoid the imposition of taxation, interest and penalties under Code Section
409A, the tax treatment of the benefits provided under this Agreement is not
warranted or guaranteed. Neither the Company and its affiliates nor their
directors, officers, employees or advisers shall be held liable for any taxes,
interest, penalties or other monetary amounts owed by you or any other taxpayer
as a result of this Agreement. Each payment of termination benefits  

--------------------------------------------------------------------------------

under this Section 2 shall be considered a separate payment, as described in
Treas. Reg. Section 1.409A-2(b)(2), for purposes of Section 409A of the Code.

3.      In consideration of the payments and benefits provided to you above, to
which you are not otherwise entitled and the sufficiency of which you hereby
acknowledge, you do, on behalf of yourself and your heirs, administrators,
executors and assigns, hereby fully, finally and unconditionally release and
forever discharge the Company and its parent, subsidiary and affiliated entities
and its and their former and present officers, directors, shareholders,
employees, trustees, fiduciaries, administrators, attorneys, consultants,
agents, and other representatives, and all their respective predecessors,
successors and assigns (collectively "Released Parties"), in their corporate,
personal and representative capacities, from any and all obligations, rights,
claims, damages, costs, attorneys' fees, suits and demands, of any and every
kind, nature and character, known or unknown, liquidated or unliquidated,
absolute or contingent, in law and in equity, waivable and/or enforceable under
any local, state, federal, or foreign common law, constitution, statute or
ordinance which arise from or relate to your employment with the Company or the
termination thereof, or any past actions or omissions of the Company or any of
the Released Parties through the date you sign this Agreement. Specifically
included in this release is a general release which releases the Released
Parties from any claims, including without limitation claims under: (1) Title
VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991
(race, color, religion, sex, and national origin discrimination); (2) the
Americans with Disabilities Act, as amended (disability discrimination); (3) 42
U.S.C. Section 1981 (race discrimination); (4) the Age Discrimination in
Employment Act (29 U.S.C. Sections 621-624) (age discrimination); (5) 29 U.S.C.
Section 206(d)(1) (equal pay); (6) Executive Order 11246 (race, color, religion,
sex and national origin discrimination); (7) Executive Order 11141 (age
discrimination); (8) Section 503 of the Rehabilitation Act of 1973 (disability
discrimination); (9) Employee Retirement Income Security Act; (10) the
Occupational Safety and Health Act; (11) the Ledbetter Fair Pay Act; (12) the
Family and Medical Leave Act; (13) the Genetic Information and
Non-Discrimination Act; (14) the Uniform Service Employment and Reemployment
Rights Act; (15) the Worker Adjustment and Retraining Notification Act; and (16)
other similar federal, state and local anti-discrimination and other employment
laws, including those of the State of Georgia and where applicable, any rights
and claims arising under the law and regulations administered by California's
Department of Fair Employment and Housing. You further acknowledge that you are
releasing, in addition to all other claims, any and all claims based on any
retaliation, tort, whistle-blower, personal injury, defamation, invasion of
privacy, retaliatory discharge, constructive discharge or wrongful discharge
theory; any and all claims based on any oral, written or implied contract or on
any contractual theory; any and all claims based on any public policy theory;
any and all claims for severance pay, supplemental unemployment pay or other
separation pay, including but not limited to claims under the Supplemental
Unemployment Plan and Excess Plan; any and all claims related to the Company's
use of your image, likeness or photograph; and any and all claims based on any
other federal, state or local Constitution, regulation, law (statutory or
common), or other legal theory, as well as any and all claims for punitive,
compensatory, and/or other damages, back pay, front pay, fringe benefits and
attorneys' fees, costs or expenses. Nothing in this Agreement and Release,
however, is intended to waive your entitlement to vested benefits under any
401(k) plan or other benefit plan provided by the Company. Finally, the above
release does not waive claims that you could make, if available, for
unemployment compensation, workers' compensation or claims that cannot be
released by private agreement and it also does not waive any claims for
obligations arising under this Agreement and any rights you may have to
indemnification under the Company's by-laws, certificate of incorporation,
Delaware law or otherwise.     You further acknowledge and agree that you have
not filed, assigned to others the right to file, reported or provided
information to a government agency, nor are there pending, any complaints,
charges or lawsuits by or on your behalf against the Company or any Release with
any governmental agency or any court. Nothing herein is intended to or shall
preclude you from filing a complaint and/or charge with any appropriate federal,
state, or local government agency, reporting or providing information to said
agency, or cooperating with said agency in its investigation; however, you
understand and agree that you shall not be entitled to and expressly waive any
right to personally recover against any Release in any action brought against
any Release by any governmental agency, you give up the opportunity to obtain
compensation, damages or other forms of relief for yourself other than that
provided in this Agreement, without regard as  

--------------------------------------------------------------------------------

to who brought said complaint or charge and whether the compensation, damages or
other relief is recovered directly or indirectly on your behalf., and you
understand and agree that this Agreement shall serve as a full and complete
defense by Newell Rubbermaid and the Released Parties to any such claims.

4.      Non-Competition and Non-Solicitation     (a)      The Company. The
Company is a global marketer and manufacturer of consumer and commercial
products.     (b)      Your Job Duties. You agree that your job duties during
your tenure with the Company included the following: Group President of the
Company's Home & Family Group, which includes, but is not limited to, the
following businesses: juvenile products; hair accessories and styling tools;
cookware and kitchen electrics, window coverings; and home organization and food
storage (the "Company's Home & Family Businesses").  

(c)      Your Obligations. Through December 31, 2013:     (i) Non-Competition.
You agree that you will not perform any managerial  

services (either as a contractor, consultant or employee) for or on behalf of a
business or organization that competes with the Company's Home & Family
Businesses anywhere in the world.

(ii) Non-Solicitation. You agree that you will not directly or indirectly,
individually or on behalf of any person or entity, solicit or induce, or assist
in any manner in the solicitation or inducement of: (i) employees of the
Company, other than those in clerical or secretarial positions, to leave their
employment with the Company (this restriction is limited to employees with whom
you have had material contact for the purpose of performing your job duties and
responsibilities); (ii) customers of the Company to purchase from another person
or entity products and services that compete with those offered and provided by
the Company ("Competitive Products") (this restriction is limited to customers
with whom you have material contact through performance of your job duties and
responsibilities or through otherwise performing services on behalf of the
Company); or (iii) suppliers of the Company to supply another person or entity
providing Competitive Products to the exclusion or detriment of the Company
(this restriction is limited to suppliers with whom you have had material
contact through performance of your job duties and responsibilities or through
otherwise performing services on behalf of the Company.)

(d) Reasonableness. You hereby acknowledge and agree that: (i) the restrictions
provided in this section are reasonable in time and scope in light of the
necessity for the protection of the business and good will of the Company and
the consideration provided to you under this Agreement; and (ii) your ability to
work and earn a living will not be unreasonably restrained by the application of
these restrictions.

(e) Injunctive Relief. You also recognize and agree that should you fail to
comply with the restrictions set forth above regarding Non-Competition and/or
Non-Solicitation, which restrictions you recognize are vital to the success of
the Company's business, the Company would suffer substantial damage for which
there is no adequate remedy at law due to the impossibility of ascertaining
exact money damages. Therefore, you agree that in the event of the breach or
threatened breach by you of any of the terms and conditions of this Agreement,
the Company shall be entitled, in addition to any other rights or remedies
available to it, to institute proceedings in a federal or state court and to
secure immediate temporary, preliminary and permanent injunctive relief. In the
event the enforceability of any of the covenants in this section are challenged
in court, the applicable time period as to such

--------------------------------------------------------------------------------

covenant shall be deemed tolled upon the filing of the lawsuit challenging the
enforceability of this Agreement until the dispute is finally resolved and all
periods of appeal have expired.

5.      You understand and agree that this Agreement contemplates and
memorializes an unequivocal, complete and final dissolution of your employment
relationship with the Company, and that, therefore, you have no right to be
reinstated to employment with or rehired by the Company, and that in the future,
the Company and its affiliated and related entities and their successors and
assigns shall have no obligation to consider you for employment.   6.      You
further understand and agree that should another Newell Rubbermaid Inc. entity
offer you employment and you accept the same and commence employment within the
Salary Continuation Period, the Company will discontinue the remaining
supplemental unemployment payments and benefits without affecting the release
and covenant not to sue or any other provision of this Agreement.   7.      You
agree to return to the Company all of the Company's property, including, without
limit, any electronic or paper documents and records and copies thereof that you
received or acquired during your employment containing confidential Company
information and/or regarding the Company's practices, procedures, trade secrets,
customer lists, or product marketing, and that you will not use the same for
your own purpose. You further agree to return to Joe Ketter any and all hard
copies of any documents which are the subject of a document preservation notice
or other legal hold and to notify Joe Ketter of the location of any electronic
documents which are subject to a legal hold. Unless required or otherwise
permitted by law, you further agree that while you are considering this
Agreement and for three (3) years following your Separation Date (or in the case
of Company trade secrets, for so long as the trade secret information qualifies
as a trade secret under controlling law), you will not disclose to any person,
firm, or corporation or use for your own benefit any information regarding the
following:     (a)      Any secret or confidential information obtained or
learned by you in the course of your employment with Company with regard to the
operational, financial, business or other affairs of Company or its
subsidiaries, divisions, or parent companies including, without limitation,
proprietary trade "know how" and secrets, financial information and models,
customer lists, business, marketing, sales and acquisition plans, identity and
qualifications of Company's employees, sources of supply, pricing policies,
proprietary operational methods, product specifications or technical processes;
and     (b)      The terms of this Agreement or the amount of supplement
unemployment pay being paid pursuant to this Agreement, except that you may
disclose this information to your spouse and your attorney, accountant or other
professional advisor to whom you must make the disclosure in order for them to
render professional services to you, provided that you first advise them of this
confidentiality provision and they also agree to maintain the confidentiality of
the supplemental unemployment pay and benefits and terms of this Agreement.  
8.      When permitted by applicable law, you agree that in the event that you
breach any of your obligations under this Agreement, the Company is entitled to
stop your supplemental unemployment payments and recover the supplemental
unemployment already paid you and to obtain all other relief provided by law or
equity. This includes, when allowed by applicable law, the return by you of any
supplemental unemployment already paid to you prior to your proceeding with any
claim in court against any of the Released Parties.   9.      It is agreed that
neither you nor the Company, nor any of its officers, directors or employees,
make any admission of any failing or wrongdoing or violation of any local, state
or federal law by entering into this Agreement, and that the parties have
entered into this Agreement simply to resolve your employment relationship in an
amicable manner. While considering this Agreement and at all times thereafter,
you agree to act in a professional manner and not make any disparaging or
negative statements regarding the Company or its affiliated companies and its
and their officers, directors and employees, or its and their products or to
otherwise act in any manner that would damage the business reputation of the
same.  

--------------------------------------------------------------------------------

10.      Through the Salary Continuation Period and thereafter, you agree, upon
reasonable notice, to advise and assist the Company and its counsel in preparing
such operational, financial and other reports, or other filings and documents,
as the Company may reasonably request, and otherwise cooperate with the Company
and its affiliates with any request for information. You also agree that through
the Salary Continuation Period and at any time in the future to assist the
Company and its counsel in prosecuting or defending against any litigation,
complaints or claims against or involving the Company or its affiliates.     The
Company shall pay your necessary travel costs and expenses in the event it
requires you to assist it under this paragraph. If you are entitled to be paid
or reimbursed for any taxable expenses under this Section 10, and such payments
or reimbursements are includible in your federal gross taxable income, then the
following will apply: (i) the amount of such expenses reimbursable in any one
calendar year will not affect the amount reimbursable in any other calendar
year, (ii) the reimbursement of an eligible expense shall be made promptly, but
in no event later than December 31 of the year following the year in which the
expense was incurred, (iii) your rights to reimbursement of expenses pursuant to
this Section 10 will expire at the end of the ten (10) years after the
Separation Date, and (iv) your rights to reimbursements of expenses under this
Section 10 will not be subject to liquidation or exchange for another benefit.  
11.      You acknowledge and agree that this Agreement sets forth the entire
understanding between the parties concerning the matters discussed herein, that
no promise or inducement has been offered to you to enter into this Agreement
except as expressly set forth herein, that the provisions of this Agreement are
severable such that if any part of the Agreement is found to be unenforceable,
the other parts shall remain fully valid and enforceable, and that a court is
authorized to amend the relevant provisions of the Agreement to carry out the
intent of the parties to the extent legally permissible.   12.      Any
Employment Security Agreement or Change in Control Agreement, or other
agreement, policy or practice relating to severance benefits or monies to be
paid to you upon your termination from employment with the Company is expressly
rendered null and void by this Agreement.   13.      Unless specifically voided
herein, any agreement that you have previously entered into with the Company or
its affiliated or related entities that, by its terms, extends past your
Separation Date, remains in full force and effect.     14. You agree to notify
the Company within seventy-two (72) hours after accepting Alternative  



Employment.




15.      You acknowledge receipt of the Summary Plan Descriptions of Newell
Rubbermaid Inc.' s Supplemental Unemployment Pay Plan and Excess Severance Pay
Plan.   16.      You acknowledge and agree that the releases set forth above are
in accordance with and shall be applicable to, without limitation, any claims
under the Age Discrimination in Employment Act and the Older Workers Benefit
Protection Act, and that in accordance with these laws, you are hereby advised
in writing to consult an attorney prior to accepting and executing this
Agreement. You have forty-five (45) days from your receipt of this letter to
accept the terms of this Agreement. You may accept and execute this Agreement
within those 45 days. You agree that if you elect to sign this Agreement before
the end of this forty-five (45) day period, it is because you freely chose to do
so after carefully considering its terms.   17.      Pursuant to federal law,
you are being provided with information regarding the class, unit or groups of
individuals covered by the exit incentive or other employment termination
program and offered a package in consideration of signing a waiver as of the
date of this letter; the eligibility factors for such program, if any; the time
limits applicable to such program; the job titles and ages of all individuals
eligible or selected for the termination program; and the ages of the
individuals in the same job classification or organizational unit who are not
eligible or selected for the termination program. This information is located in
Exhibit A, which is attached hereto and incorporated herein. Exhibit A
identifies the applicable decisional unit, eligibility factors, selection
criteria considered in connection with this program and also includes a list of
individuals by job title and age in two groups: (i) individuals selected for
participation in the program; and  

--------------------------------------------------------------------------------

(ii) individuals not selected for participation in the program. If you believe
that the information in Exhibit A is not complete, if you would like additional
information, or if you have other questions regarding Exhibit A, please let me
know.

If you accept the terms of this Agreement, please date and sign this letter and
return it to me. Once you execute this Agreement, you have seven (7) days in
which to revoke in writing your acceptance by providing the same to me, and such
revocation will render this Agreement null and void. If you do not revoke your
acceptance in writing and provide it to me by midnight on the seventh day, this
Agreement shall be effective the day after the seven-day revocation period has
elapsed.



Sincerely,




/s/ Jim Sweet

Jim Sweet, Executive Vice President – Human Resources (CHRO)

By signing this letter, I represent and warrant that I have not been the victim
of age or other discrimination or wrongful treatment in my employment and the
termination thereof. I further acknowledge that the Company advised me in
writing to consult with an attorney, that I had at least forty-five (45) days to
consider this Agreement, that I received all information necessary to make an
informed decision and I had the opportunity to request and receive additional
information, that I understand and agree to the terms of this Agreement, that I
have seven (7) days in which to revoke my acceptance of this Agreement, and that
I am signing this Agreement voluntarily with full knowledge and understanding of
its contents.



Dated: December 29, 2011

Name: /s/ Jay Gould
Jay Gould




--------------------------------------------------------------------------------



EXHIBIT A TO
AGREEMENT AND GENERAL RELEASE




The decisional unit is comprised of all Group Presidents. All persons included
in the program and offered consideration in exchange for signing a release
agreement have been selected based on the following selection/eligibility
criteria: skills, abilities, qualifications, experience, overall job
performance, and the business needs of the Company.

All such individuals are being offered consideration under a release agreement
and must sign the agreement and return it to the Company.

The job titles and ages of all individuals eligible and selected or not selected
for the termination program are the following:

                         Job Title    Age    Selected for Program    Not
Selected for Program 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Group President    51        X 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Group President    52    X     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Group President    50        X 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------